Citation Nr: 0528150	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  01-08 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected shell fragment wounds to muscle group 
III, right, prior to February 12, 2003.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected shell fragment wounds to muscle group 
III, right, on February 12, 2003.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from April 1944 to December 
1945.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the RO.  

It was previously before the Board in November 2002 and 
September 2003, but was remanded for additional development.  
The requested development has been completed, and the appeal 
has been returned for further review.  

In the October 2005 Informal Brief, the veteran's 
representative states that the veteran may have inferred 
claims for an increased evaluation for his scars, for 
amputation of the right index finger, and for a total rating 
based on individual unemployability due to service connected 
disability.  

The Board notes that a claim for a compensable evaluation for 
the service connected residuals of shell fragment wounds to 
the right hand and chest, which are evaluated under the 
rating code for scars, was originally included as an issue on 
appeal.  However, the Board found that the veteran withdrew 
this issue in a November 2002 decision.  

The possible claims for amputation of the right index finger 
and a total compensation rating are not inextricably 
intertwined with the current appeal.  Therefore, these 
possible claims are referred to the RO for any action that is 
deemed appropriate.  

After the completion of the development requested by the 
September 2003 remand, a March 2005 rating decision increased 
the evaluation for the veteran's disability to 30 percent.  
The veteran has not expressed satisfaction with this 
decision.  A veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

Furthermore, the Board notes that, although the veteran 
submitted his claim for an evaluation in excess of 20 percent 
in September 2000, the March 2005 rating decision that 
increased the evaluation to 30 percent assigned an effective 
date of February 12, 2003.  Therefore, the veteran's claim 
remains on appeal, and the issue will be considered as 
described on the first page of this decision.  



FINDINGS OF FACT

1.  The veteran is shown to be right arm dominant. 

2.  Prior to February 12, 2003, the veteran is shown to have 
retained the ability to raise his right arm to shoulder 
level; he did not have greater than a moderate injury to 
muscle group III during this period.  

3.  Beginning on February 12, 2003, the veteran's range of 
motion of the right arm is essentially limited to 25 degrees 
from his side by pain and weakness.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected shell fragment 
wounds to muscle group III, right, from February 12, 2003, 
have been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 4.7, 
4.40, 4.56, 4.71a, 4.73 including Diagnostic Codes 5201, 5303 
(2005).  

2.  The criteria for the assignment of a 40 percent 
evaluation for the service-connected shell fragment wounds to 
muscle group III, right, from February 12, 2003, have been 
met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 4.7, 4.40, 
4.56, 4.71a, 4.73 including Codes 5201, 5303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided VCAA notice by letters dated 
August 2001 and February 2004.  These notices included the 
type of evidence needed to substantiate the claim for an 
increased evaluation, namely, evidence that his service 
connected disability had become worse.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

The February 2004 letter asked the veteran to provide any 
evidence in his possession that pertained to the claim.  The 
claim was readjudicated and the veteran's evaluation 
increased in a March 2005 rating decision.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However the action of the RO described above, cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

For this reason, the veteran has not been prejudiced by the 
timing of the notices and no further development is needed to 
ensure VCAA compliance.

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded three 
VA examinations in conjunction with his claim.  All VA 
treatment records have been obtained.  

Although attempts to obtain records from the veteran's 
private doctor have not been successful, a statement from 
this doctor has been received.  As there is no indication of 
the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty to notify and duty 
to assist provisions of the VCAA have been met.  


II. Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The record indicates that entitlement to service connection 
for a wound to muscle group III, right, was established in a 
July 1948 rating decision.  A 10 percent evaluation was 
assigned from April 1946 to July 1946, and then a 20 percent 
evaluation was assigned effective from July 1946.  

The 20 percent evaluation was confirmed in a July 1982 rating 
decision, and remained in effect until the current claim.  A 
March 2005 rating decision issued during the course of the 
current appeal increased the evaluation to 30 percent, 
effective in February 2003, which currently remains in 
effect.  

The veteran's shell fragment wounds to muscle group III, 
right, are evaluated under the rating codes for injuries to 
muscle group III, and for limitation of motion of the arm.  

The rating code for limitation of motion of the arm states 
that limitation of motion to 25 degrees from the side merits 
a 40 percent evaluation for the major arm, and a 30 percent 
evaluation for the minor arm.  Limitation of motion to midway 
between the side and shoulder level warrants a 30 percent 
evaluation for the major arm and a 20 percent evaluation for 
the minor arm.  Limitation of motion to shoulder level is 
evaluated as 20 percent for both arms.  38 C.F.R. § 4.71a, 
Code 5201.  

The Board notes that normal range of motion of the right 
shoulder is 180 degrees of elevation and 180 of abduction, 
and 90 degrees of both external and internal rotation.  See 
38 C.F.R. § 4.71a, Plate I.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:  Slight disability of muscles is typified by a 
simple wound of muscle without debridement or infection.  The 
history and complaints will reveal service department record 
of superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1).  

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).  

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, and indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  

The evidence will include service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of the wound, and records of consistent complaints 
of cardinal signs and symptoms of muscle disability, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  There will be objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, muscles that swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle, and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

The functions of muscle group III are elevation and abduction 
of the arm to the level of the shoulder, and to act with 
muscle group II in forward and backward swing of the arm.  It 
includes the intrinsic muscles of the shoulder girdle, which 
are the pectoralis major I (clavicular), and the deltoid.  A 
slight injury to muscle group III is evaluated as zero 
percent disabling for both arms.  A moderate injury warrants 
a 20 percent evaluation for either arm.  

For a moderately severe injury, a 30 percent evaluation is 
merited for the dominant arm, and a 20 percent evaluation is 
merited for the non-dominant arm.  A severe injury warrants a 
40 percent evaluation for the dominant arm, and a 30 percent 
evaluation for the non-dominant arm.  38 C.F.R. § 4.73, Code 
5303.  

The service medical records show that the veteran sustained 
shrapnel wounds to the right shoulder, hand, and chest in 
April 1945.  He underwent surgery for debridement of foreign 
bodies.  A hematoma of the deltoid was evacuated, and a 
muscular artery ligated.  

The records do not reveal the length of hospitalization 
required following the injury.  However, he was discharged in 
December 1945.  An examination conducted at that time noted 
scars from his injuries, but states that there were no 
objective findings of musculoskeletal defects. 

A July 1948 VA examination states that the veteran was 
wounded in April 1945.  He was hospitalized for five weeks, 
and then returned to duty.  The examination noted non-tender 
cicatrices over the muscles of the right shoulder.  These 
were not adherent, minimally depressed, and had minimal loss 
of soft tissue underneath.  

The examiner stated that there was mild injury to the muscle 
group underneath the right arm.  An X-ray study noted 
retained foreign bodies of the right shoulder.  



Prior to February 12, 2003

The veteran was afforded a VA examination of his disability 
in October 2000.  He reported that he had constant aching 
pain, and problems with elevation and range of motion.  He 
added that he was no longer able to throw a ball.  On 
examination, there was no wasting, atrophy or fasciculation.  

The range of motion of the right shoulder showed elevation 
from zero to 150 degrees, and internal and external rotation 
from zero to 80 degrees with pain.  There was tenderness to 
palpation over the acromioclavicular joint.  

The assessment was that of status post injury to the right 
shoulder.  The veteran was now experiencing decreased range 
of motion with pain on a constant basis.  

The July 2001 VA treatment records show that the veteran 
complained that his right shoulder pain had become worse over 
the last few months.  

An October 2001 statement from the veteran's private doctor 
states that the veteran has continual neck pain.  He believed 
that some of this was due to reduced strength in the right 
shoulder.  

The January 24, 2003 VA treatment records state that the 
veteran's pain was getting worse and was unable to be 
controlled.  His pain level was 8 on scale of 10.  The 
shoulder was painful to palpation, and the veteran refused to 
undress because of the pain.  

The Board is unable to find that an evaluation in excess of 
20 percent is warranted for the period prior to February 12, 
2003.  

The October 2000 VA examination states that the veteran 
throws with his injured arm, which makes his right arm the 
major or dominant arm.  An evaluation of the veteran's 
disability under the rating code for limitation of motion of 
the arm shows that the veteran retained 150 degrees of 
elevation, and 80 degrees of internal and external rotation, 
with pain.  

This is a nearly normal range of motion, and far in excess of 
the limitation of motion to between the side and shoulder 
level required for an increased rating.  

While pain on motion was noted, the additional limitation of 
range of motion due to pain, if any, was not identified.  
Similarly, while the January 2003 VA treatment records report 
8 of 10 pain, these records did not record the veteran's 
range of motion.  Therefore, the evidence is against an 
increased evaluation under this rating code.  38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Code 5201. 

The Board also finds that an increased evaluation under the 
rating code for muscle group injuries is not warranted for 
this period.  The service medical records show that the 
veteran underwent debridement of his wounds.  However, these 
records do not show evidence of infection, sloughing, or 
intermuscular scarring or a prolonged period of 
hospitalization.  

The October 2000 VA examination noted complaints of constant 
pain, pain throughout the range of motion, and tenderness to 
the acromioclavicular joint, but there was no evidence of 
atrophy or muscle wasting, loss of deep fascia, muscle 
substance or normal resistance of the muscles.  

Therefore, the veteran's disability does not more nearly 
resemble that of the moderately severe injury required for an 
increased evaluation under this rating code.  38 C.F.R. 
§ 4.73, Code 5303.  


From February 12, 2003

The veteran underwent a VA examination on February 12, 2003.  
His records were available for review.  The veteran's wound 
was noted to be a through and through wound that entered the 
right shoulder anteriorly and exited it laterally.  The wound 
was debrided operatively, and he underwent significant 
dressing changes.  

The veteran was currently complaining of significant amount 
of right shoulder pain.  He stated the pain was 8 of 10 
constantly, and increased to 10 of 10 with any use of the 
right arm or with lying on that arm.  

The veteran had intense pain with any overhead activity, 
which could last for several hours.  Most of the pain seemed 
related to the anterior deltoid region, and most of the 
inability to move the shoulder seemed related to scarring in 
the same region.  

The examiner stated that if the veteran were of working age, 
it would be extremely difficult for him to obtain any work.  
The increased pain seemed to be significantly limiting his 
activities of daily living.  

On examination, there was a noted loss of contour of the 
anterior deltoid.  The deltoid strength was 3/5, and rotator 
cuff strength was 4/5.  There was significant tenderness on 
palpation to the scar and joint.  There was no muscle 
herniation.  

The veteran could actively flex his arm to 120 degrees before 
experiencing pain.  The internal rotation was to 50 degrees, 
and the external rotation was to 30 degrees.  The limitation 
of motion was due to pain.  

The diagnosis was that of shrapnel wound to the right 
shoulder that was significant.  The examiner opined that 
functional ability had decreased dramatically over the last 
year, especially since 2000.  

The most recent VA examination of the veteran's disability 
was conducted in June 2004.  The veteran's history and 
complaints were as before, including complaints of severe 
pain with any use of the right arm.  He was no longer able to 
drive due to his right shoulder pain.  During flare-ups, he 
was unable to use the right arm at all.  

On examination, loss of contour of the right deltoid muscle 
was noted.  The scars were well healed without tenderness, 
but with some adherence to the underlying deltoid muscle.  
There was no ulceration or breakdown.  

The veteran had 90 of 180 degrees of flexion with pain 
throughout the entire range of motion.  Abduction was 65 of 
180 degrees, external rotation was 50 of 90 degrees, and 
internal rotation was 20 of 90 degrees, all with pain 
throughout the entire range of motion.  He did not attempt 
repetitive motion testing due to pain.  Muscle strength was 
3/5.  

The impression was that of status post significant shell 
fragment wound to the right shoulder, with residual 
restriction of the right shoulder, residual pain, and 
residual muscle weakness.  

The examiner opined that the veteran was unable to engage in 
any occupational activities that require use of the upper 
extremity, and he could not do any lifting.  

The Board finds that the evidence supports entitlement to a 
40 percent evaluation for the veteran's right shoulder 
disability for the period from February 12, 2003.  The 
February 2003 examiner specifically stated that there had 
been a significant increase in the veteran's symptomatology 
since 2000.  

The evidence shows that although the veteran retains the 
ability to raise his arm to more than midway between the side 
and shoulder level, he is prevented by pain from almost all 
use of this arm.  

Both the February 2003 and June 2004 examination show that 
pain increases to 10/10 on use of the arm, and there was 
objective evidence of pain on movement.  Moreover, there is 
also objective pain of weakness and an inability to perform 
repetitive motion.  

Therefore, the Board finds with consideration of the 
provisions of 38 C.F.R. § 4.40, the veteran's symptoms more 
nearly resemble that of limitation of motion to within 25 
degrees from the side, which merits a 40 percent evaluation 
for the major arm under the rating code for limitation of 
motion of the arm.  38 C.F.R. § 4.71a, Code 5201.  

The Board has considered entitlement to an evaluation in 
excess of 40 percent for the veteran's right arm disability.  
However, a 40 percent evaluation is the highest evaluation 
available under the two pertinent rating codes.  See 
38 C.F.R. §§ 4.71a, 4.73, Codes 5201, 5303.  

The Board has considered entitlement to an increased 
evaluation under other rating codes, but there is no evidence 
of ankylosis of the right shoulder, dislocation or nonunion, 
or other impairment of the humerus, scapula, or clavicle such 
as to warrant an increased evaluation under the pertinent 
rating codes.  See 38 C.F.R. § 4.71a, Code 5200, 5202, 5203.  

Furthermore, the VA examinations have not identified any 
muscles other than the deltoid that were injured, so there is 
no basis for an evaluation under any of the other rating 
codes for muscle injuries.  Therefore, the veteran is now in 
receipt of the highest scheduler evaluation available for his 
disability.  



ORDER

An evaluation in excess of 20 percent for the service-
connected shell fragment wounds to muscle group III, right, 
prior to February 12, 2003, is denied.  

A 40 percent evaluation for the service-connected shell 
fragment wounds to muscle group III, right, beginning on 
February 12, 2003, is granted, subject to the regulations 
governing the award of VA monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


